DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-30 are allowed.
The following is an examiner’s statement of reasons for allowance: there was no specific art which related to the :rear suspension comprising a rocker arm link pivotally coupled to the frame and including a first pivot connector and a second pivot connector and, the first link having a first end pivotally coupled to the rear suspension and a second end pivotally coupled to the second link” in combination with what has been claimed in the rest of the bodies of claims 9 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARLON A ARCE/Examiner, Art Unit 3611       

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611